                                   IN THE UNITED STATE DISTRICT COURT
                                  FOR THE MIDDLE DISTRICT OF TENNESSEE
                                        NASHVILLE DIVISION

        IN RE:                                                    )
        Alisha Nicole Gries                                       )
        Plaintiff,                                                )
                   Plaintiff,                                     )               Case No.
                                                                  )
        vs.                                                       )               Judge
                                                                  )               Magistrate Judge
        EQUIFAX, INC.,                                            )
        Westlake Services LLC                                     )               JURY DEMAND
        FKA Westlake Services INC.                                )
        FKA Westlake Financial Services                           )
               Defendants.                                        )


                                       CIVIL ACTION COMPLAINT

                                                   Introduction

        1.      This is an action against Westlake Service Inc. for damages brought by an individual consumer

for violations of the Fair Credit Reporting Act (hereafter “FCRA”), 15 U.S.C. 1681 et seq., as amended.

        2.      This is also an action for damages brought by an individual consumer against Equifax Inc., for

violations of the Fair Credit Reporting Act (hereafter “FCRA”), 15 U.S.C. 1681 et seq., as amended.

                                            Jurisdiction and Venue

        3.      Jurisdiction of this Court is found under 15 U.S.C. § 1681. This Court has both personal and

subject matter jurisdiction to hear this case pursuant to Section 1331 of Title 28 of the United States Code.

        4.      Venue is proper in this District because the acts and transactions occurred here, Plaintiff resides

here, and Defendants transact business here.




             Case 3:21-cv-00429 Document 1 Filed 06/02/21 Page 1 of 9 PageID #: 1
                                                      Parties

        5.       The Plaintiff in this case is a citizen and resident of Maury County TN. The Plaintiff is

hereinafter referred to as “Plaintiff”.

        6.       The Defendant, Westlake Services LLC (hereafter WS) was a creditor listed and discharged in

the Plaintiff’s bankruptcy and a creditor that does business in the state of Tennessee. WS will be served

through the registered agent, Corporate Creations Tennessee LLC, 205 Powell Place, Brentwood, TN

37027- 7522.

        7.       The Defendant, Equifax, Inc., (hereafter EQ) is a corporation that transacts business in

Tennessee and will be served through the registered agent, Equifax, Inc., c/o The Pretice-Hall Corporation

System, Inc., 2908 Poston Ave, Nashville, TN 37203-1312.


                                               Factual Allegations

        8.       The Chapter 7 case of the Plaintiff herein was commenced on March 6, 2020 and

and WS was properly notified of the filing in accordance with bankruptcy notification procedures.

        9.       The 341(a) meeting of creditors in this case was held via zoom on April 21, 2021.

        10.      Schedule F of the Bankruptcy petition and schedules filed by the Plaintiff included the debt for

the unsecured loan to WS.

        11.      The Plaintiff alleges that WS received notice of the 341(a) meeting from documents mailed by

the Court, attached as Exhibit 1, certificate of service attached as Exhibit 2.

        12.      The Plaintiff received a Discharge Order on June 23, 2020, attached hereto as Exhibit 3.

        13.      In December 2020, Plaintiff disputed EQ’s tradeline for WS.

        14.      EQ did not update the Plaintiff’s report to report accurate information and in January 2021, EQ




             Case 3:21-cv-00429 Document 1 Filed 06/02/21 Page 2 of 9 PageID #: 2
actually updated the report with even more inaccurate information thus causing the Plaintiff’s credit score to

drop 29 points. The reduction indicated that ot was a direct result of the WS update.

        15.     On January 7, 2021, Plaintiff sent another dispute to Equifax, along with evidence of the

bankruptcy filing and date of discharge. The dispute, along with Equifax receipt of the dispute is attached as

Exhibit 4.

        16.     The Plaintiff also disputed the reporting directly with WS, copy attached as Exhibit 5.

        17.     Despite the two disputes with EQ and the direct dispute with WS, the Plaintiff’s credit report

still reflects a closed charged off account with an open balance and past due payments sfater the filing of the

bankruptcy, copy attached as Exhibit 6.


                                              CAUSES OF ACTION

                                     Count One- Violations of FCRA -WS.

        18.     Plaintiff incorporate by reference all of the above factual allegations and Exhibits as if fully set

forth herein.

        19.     At all times pertinent hereto, WS is a “Person” and a “furnisher” as those terms are defined by

15 U.S.C. § 1681.

        20.     At all times pertinent hereto, the Plaintiff is a “consumers” as that term is defined by 15 U.S.C.

§ 1681.

        21.     At all times pertinent hereto, the above-mentioned reports are “consumer reports” as that term

is defined by 15 U.S.C. § 1681a(d).

        22.     At all times pertinent hereto, the above-mentioned reports are “consumer reports” as that term

is defined by 15 U.S.C. § 1681a(d).




             Case 3:21-cv-00429 Document 1 Filed 06/02/21 Page 3 of 9 PageID #: 3
        23.     Plaintiff notified EQ that her credit report contained inaccurate information and provided proof

so that EQ would correct the problem. Plaintiff also sent copies of the dispute to WS so that WS would

correct the problem. WS has failed to comply with all the requirements of the FCRA including, but not limited

to, the provision of 15 U.S.C. section 1681s-2(a)(2) and (8) and 1681s-2(b)(1)(A) and (E).

        24.     On January 7, 2021, Plaintiff provided WS with a dispute through EQ, see Exhibit 4.

On April 1, 2021, the Plaintiff provided another dispute via email to the Defendant, see Exhibit 5.

        25.     The dispute included the Plaintiff’s name, address, social, BK number, date of filing and

date of discharge. In the letter, the Plaintiff provided her name, address, date of birth, BK info for filing date a

discharge.

        26.     WS failed to correctly update Plaintiff’s information with respect to the disputed information in

violation of 15 U.S.C. 1681s-2(a)(2) and 1681s-2(a)(8).

        27.     WS failed to conduct a reasonable investigation in violation of

15 U.S.C. 1681s-2(b)(1)(A).

        28.     WS failed to promptly correct the information, delete the information or block the information in

violation of 15 U.S.C. 1681s-2(b)(1)(E).

        29.     As a result of WS failure to comply with the requirements of 15 U.S.C. 1681, the Plaintiff has

suffered, and continues to suffer, actual damages, including economic loss, denial of credit, the loss of

opportunity to receive credit, damage to reputation, invasion of privacy, emotional distress and interference with

the Plaintiff’s normal and usual activities for which the Plaintiff seeks damages in an amount to be determined by

the jury.

                                     Count Two- Violations of FCRA- EQ

        30.     Plaintiff incorporate by reference all of the above factual allegations and Exhibits as if fully




             Case 3:21-cv-00429 Document 1 Filed 06/02/21 Page 4 of 9 PageID #: 4
set forth herein.

        31.     At all times pertinent hereto, EQ is a “person” and a “consumer reporting agency” as those

terms are defined by 15 U.S.C. § 1681a(b) and (f).

        32.     At all times pertinent hereto, the Plaintiff is a “consumers” as that term is defined by 15 U.S.C.

§ 1681.

        33.     At all times pertinent hereto, the above-mentioned reports are “consumer reports” as that term

is defined by 15 U.S.C. § 1681a(d).

        34.     At all times pertinent hereto, the above-mentioned reports are “consumer reports” as that term

is defined by 15 U.S.C. § 1681a(d).

        35.     Plaintiff notified EQ that her credit report contained inaccurate information and provided proof

so that EQ would correct the problem. EQ failed to comply with all the requirements of the FCRA including,

but not limited to, the provision of 15 U.S.C. section 1681e(b), 15 U.S.C. section 1681i, 15 U.S.C. section

1681n and 15 U.S.C. section 1681o.

        36.     On January 7, 2021, Plaintiff provided WS with a dispute through EQ, see Exhibit 4.           On

April 1, 2021, the Plaintiff provided another dispute via email to WS, see Exhibit 5.

        37.     The dispute included the Plaintiff’s name, address, social, BK number, date of filing and

date of discharge. In the letter, the Plaintiff provided her name, address, date of birth, BK info for filing date a

discharge.

        38.     EQ prepared, compiled, issued, assembled, transferred, published and otherwise reproduced

Consumer Reports regarding Plaintiff which contained information that was false, misleading and inaccurate

when the Plaintiff disputed the information. EQ failed to maintain and/or follow reasonable procedures to

assure maximum possible accuracy of the information it reported to one or more 3rd parties pertain to the




             Case 3:21-cv-00429 Document 1 Filed 06/02/21 Page 5 of 9 PageID #: 5
Plaintiff' in violation of 15 U.S.C. 168e(b), such failure resulting and erroneously incorrect information being

reported on the Plaintiff’ credit report.

         39.      EQ further failed to maintain and/or follow reasonable procedures to assure maximum possible

accuracy of the information it reported by failing to apply procedures to take action to correct and/or delete the

false reporting despite circumstances it knew or reasonably should have known that it was mis-reporting the

Plaintiff' information.

         40.      As a result of EQ’s failure to comply with the requirements of 15 U.S.C. 1681e(b), the Plaintiff

has suffered, and continues to suffer, actual damages, including economic loss, denial of credit, the loss of

opportunity to receive credit, damage to reputation, invasion of privacy, emotional distress and interference with

the Plaintiff’s normal and usual activities for which the Plaintiff seeks damages in an amount to be determined by

the jury.

         41.      EQ's failure to comply with the requirements of 15 U.S.C. 1681e(b) is negligent within the

meaning of 15 U.S.C. section 1681o.

         42.      As a direct and proximate result of EQ’s negligent violation of 15 U.S.C. section 1681e(b) in

failing to maintain and follow reasonable procedures to assure maximum possible accuracy of information it

reported on the Plaintiff’s credit report, the Plaintiff has suffered actual damages as set forth herein.

         43.      EQ’s failure to comply with the requirements of 15 U.S.C. section 1681e(b) is willful within the

meaning of 15 U.S.C. section 1681n(a).

         44.      EQ, pursuant to its corporate policy, did not maintain procedures for maximum possible

accuracy in reporting by proper responses to dispute notification by the Plaintiff, rather according to its

corporate policy, EQ failed to investigate Plaintiff's claims that the defendant was misreporting credit




            Case 3:21-cv-00429 Document 1 Filed 06/02/21 Page 6 of 9 PageID #: 6
information. EQ did not take any steps to check and see if the Plaintiff’s credit report was accurate or

otherwise investigate the Plaintiff’s claim.

        45.      EQ knew or should have known that it operated with reckless disregard of the risk that its

corporate policy creates an unrealistic risk of violation of the statutory consumer protections of the fair credit

reporting act and the Plaintiff would be harmed by its policy.

        46.      As a direct and proximate result of EQ’s willful violations of 15 U.S.C. 1681e(b) by failure to

maintain and follow reasonable procedures to assure maximum possible accuracy of the information it reported

regarding the Plaintiff’s credit history, Plaintiff is damaged and EQ is liable to the Plaintiff for the actual damages

Plaintiff sustained by reason of such conduct together with statutory and punitive damages as well as reasonable

attorney fees and costs pursuant to 15 U.S.C. section 1681n.

        47.      At one or more times after receiving the Plaintiff's notice of dispute, EQ breached its 15 U.S.C.

section 1681(a)(1)(A) duty to conduct a reasonable dispute reinvestigation, including:

                 1.       By otherwise failing to conduct actual dispute investigation,
                 2.       By otherwise failing to conduct only a superficial investigation;
                 3.       By conducting an investigation that merely looked to see whether the disputed
                          information was reported and was received from USB rather than considering whether
                          the substance of the information was accurate;
                 4.       By failing to consider or evaluate the fact of a credit reporting agency had deleted the
                          Plaintiff’s disputed account information;
                 5.       By failing to contact the Plaintiff directly to learn for of the reason for the dispute and/or
                          their explanation of the facts or any missing information;

        48.      EQ failed to conduct a meaningful investigation as to the quality of responses of the credit

information furnishers had provided and by failing to evaluate the dispute identified by the Plaintiff and instead

deferred to the an adequate investigation and responses by the credit information furnishers despite knowledge

of the probability of lack of thorough investigation upon the initial dispute notice.




           Case 3:21-cv-00429 Document 1 Filed 06/02/21 Page 7 of 9 PageID #: 7
          49.     EQ failed to properly reinvestigate the Plaintiff’s dispute, perform perfunctory and essentially

useless investigation and/or reinvestigation's resulting in their inaccurate verification of false reports and

continued to prepare and issue false consumer report including false, derogatory information concerning the

Plaintiff's credit report.

                                            Actual Damages

          50.     The Plaintiff incorporate herein by reference all preceding paragraphs as if fully set forth

herein.

          51.     In this action, the Plaintiff has suffered the following actual damages:
                  a.         Missed work
                  b.         Travel expenses
                  c.         Attorney fees
                  d.         Mailings
                  e.         Cost
                  f.         Credit Damage
                             -       Increased out of pocket expenses
                             -       Loss of credit expectancy
                             -       Loss of credit capacity
                  g.         Emotional distress- stress and anxiety

      WHEREFORE, the Plaintiff having set forth the claims for relief against the Defendant,
pray the following:
          A.      That all Defendants be required to answer this Complaint;
          B.      Actual damages or statutory damages to be determined by the jury;
          C.      Punitive damages to be determined by a jury;
          D.      Injunctive relief;
          E.      Attorney’s fee;
          F.      Cost and expenses incurred in this action;
          G.      Such other relief as this Court may deem just and proper.




               Case 3:21-cv-00429 Document 1 Filed 06/02/21 Page 8 of 9 PageID #: 8
                             TRIAL BY JURY IS DEMANDED
    Pursuant to Fed. R. Civ. P. 38, plaintiff hereby demand a trial by jury on all issues so triable.


    Date this the 2nd day of June, 2021.
    Harlan, Slocum & Quillen
    /s/ Keith D Slocum
    Keith D. Slocum BPR 023024
    PO Box 949
    Columbia, TN 38402
    Phone – 931-381-0660
    Fax – 931-381-7627
    keith@robertharlan.com
    bknotices@robertharlan.com
    Attorney for Plaintiff

Exhibit List:
Exhibit 1: Meeting of Creditors Notice
Exhibit 2: Certificate of Service
Exhibit 3: Discharge
Exhibit 4: Dispute to Equifax and Responses
Exhibit 5: Email to WS Dispute
Exhibit 6 - Report Following Disputes




       Case 3:21-cv-00429 Document 1 Filed 06/02/21 Page 9 of 9 PageID #: 9
